UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7724


TRACEY TERRELL GRADY,

                    Plaintiff - Appellant,

             v.

SUSAN WHITE, Superintendent, Alexander Correctional Institution; DULA,
Officer; BUTLER, Officer; MAYNOR, Captain; HAMILTON, Captain;
SHILLING, R.N.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:16-cv-00041-FDW)


Submitted: April 20, 2017                                         Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Tracey Terrell Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracey Terrell Grady seeks to appeal the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 (2012) complaint for failure to state a claim, pursuant to

28 U.S.C. § 1915A(b)(1) (2012). This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-47 (1949).      Because Grady may be able to remedy the deficiencies

identified by the district court by filing an amended complaint stating sufficient facts to

support his claims, we conclude that the order Grady seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers

Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the

appeal for lack of jurisdiction and remand the case to the district court with instructions

to allow Grady to file an amended complaint. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                          DISMISSED AND REMANDED




                                            2